Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 8, 2006                                                                                        Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  130812                                                                                                Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 130812
                                                                     COA: 256223
                                                                     Wayne CC: 03-009701
  DESHAWN WHITMAN,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 7, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

          KELLY, J., would remand this case to the trial court for a determination whether
  sentencing proceedings took place on an earlier date than appears on the docket entry
  and, if so, for the trial court to order preparation of a transcript. If not, defendant should
  be resentenced.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 8, 2006                    _________________________________________
           d1101                                                                Clerk